In an action, inter alia, to permanently enjoin and restrain defendants from (1) disclosing the names of plaintiff-respondent’s customers and (2) soliciting the said customers, defendants appeal from an order of the Supreme Court, Kings County, dated November 8, 1976, which, upon conditionally granting plaintiff’s motion to strike their answer, directed them to appear for an examination before trial and to produce "all requested books and records.” Order modified by deleting therefrom the words "all requested books and records”, and by adding thereto the following: "such books and records as would indicate their customers and from which plaintiff’s former customers, if any, may be discovered, and the said examination before trial is to be limited to plaintiff’s former customers, if any, which may be ascertained from the records which defendants are directed to produce.” As so modified, order affirmed, with $50 costs and disbursements to plaintiff. The examination shall proceed at the place designated in the order under review, at a time to be fixed by plaintiff in a written notice of not less than 10 days, to be given within 20 days after entry of the order to be made hereon, or at such other time and place as the parties may agree. In our view the discovery ordered by Special Term was too broad, under the circumstances of this case, to the extent indicated herein. Cohalan, Acting P. J., Hawkins, Suozzi and Mollen, JJ., concur.